Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Any replacement drawings should include a transmittal page stating that the attached amendments to the drawings were required by the Office in an examiner’s amendment with the Notice of Allowability.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Incorporation By Reference
This application incorporates by reference Chinese Design Application No. 201930504155.2.  All of the material from this Chinese application which is essential to the claimed design is included herein.  It is understood that any material in this Chinese application which is not present herein forms no part of the claimed design.

Specification
A. Since there is only a single disclosed embodiment of the invention, the word embodiment may be misleading, where another embodiment could be assumed, and should be removed.  For clarity, the figure description for Fig. 1 has been amended by the examiner to read:

--  Fig. 1 is a front elevation view of an Air Conditioner, showing our new design;  --
B. For clarity, in order to properly identify the purpose of the broken lines as required by MPEP 1503.02, III, the broken line description has been amended by the examiner to read:

--  The broken lines in the drawings illustrate portions of the Air Conditioner which form no part of the claimed design.  --
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA VUJCIC whose telephone number is (571)272-6403.  The examiner can normally be reached on Monday-Thursday 7-5:30 EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached on 408-918-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/NATASHA VUJCIC/Examiner, Art Unit 2913                                                                                                                                                                                                        February 9, 2021